Citation Nr: 1418280	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Wilmington, Delaware



THE ISSUE

Entitlement to a compensable disability rating for the service-connected bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1965 to May 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the RO.  

The Veteran testified from the RO via videoconference technology at a hearing with the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is associated with the claims file.  

The Board remanded the case to the RO for additional development of the record in September 2013.  As will be discussed, all indicated development has been completed and the matter is ready to be decided on the merits.  

By rating decision dated in September 2014, the RO granted service connection and assigned a 10 percent rating for tinnitus, effective on April 27, 2004.  

In addition to the paper claims file, there are Virtual VA and VBMS electronic claims files associated with the Veteran's claim.  A review of the documents in the electronic files reveals additional VA treatment records.  

The RO indicated that it reviewed the additional treatment records prior to the issuance of the November 2013 Supplemental Statement of the Case.  The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.   



FINDING OF FACT

The service-connected bilateral hearing loss is shown to be productive of a disability picture manifested by no worse than level II hearing in the right ear and level I hearing in the left ear. 


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, the VCAA notice requirements may be satisfied if any defect in the timing or content of such notice is not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.

The June 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned, the type of evidence which impacts those determinations, and contained an explanation of the general rating criteria relevant to his disability.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA treatment records, and VA examination reports.  

The Veteran was afforded a VA examination in July 2009.  In September 2013, the Board remanded this matter to for an additional examination to determine the current severity of the Veteran's hearing loss.  An examination was provided in October 2013.  

The October 2013 examination report reflects that the examiner recorded the Veteran's current complaints, conducted an appropriate physical examination, and conducted proper testing pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on this record, the Board concludes that the examination is adequate for rating purposes and substantially complies with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, during the hearing, the undersigned clarified the issues and addressed the Veteran's contentions regarding the issue decided herein.  Such actions supplemented VCAA development and complies with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


Legal Principles and Analysis

Disability ratings are determined by application of the criteria in the VA Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  

Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

The court has held that separate ("staged") ratings may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, as explained below, a uniform noncompensable rating is warranted throughout the entire period on appeal.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran asserts that he warrants a compensable rating for his service-connected bilateral hearing loss.  

Under the rating criteria, the method for rating hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test of puretone decibel thresholds at 1000, 2000, 3000, and 4000 Hz, with an average puretone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.  

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and puretone threshold average.  

Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.  

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.

An exceptional hearing loss exists when the puretone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  As discussed in greater detail below, the provisions of exceptional hearing loss are not applicable in this case.

In this case, the Veteran was afforded a VA examination in July 2009.  The Veteran's puretone thresholds in decibels were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
65
60
44
LEFT
35
45
75
70
56

His speech recognition was 100 percent in the right ear and 96 percent in the left ear.  These audiometric findings equate to level I hearing in the right ear and level I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.

On September 2009 VA audiological examination, the Veteran's puretone thresholds in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
70
75
54
LEFT
30
45
75
80
58

Speech recognition scores were not obtained during the examination.  The examiner did not certify that the use of the speech discrimination test was not appropriate because of language difficulties or inconsistent speech discrimination scores.  Exceptional patterns of hearing impairment are also not present in this case.  As such, this examination is not adequate for rating purposes.  See 38 C.F.R. §§ 4.85, 4.86.  

The Veteran was afforded a VA examination in October 2013.  The Veteran's puretone thresholds in decibels were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
60
70
80
58
LEFT
25
45
75
75
55

His speech recognition was 92 percent in the right ear and 96 percent in the left ear.  These audiometric findings equate to level II hearing in the right ear and level I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.

Applying these values according to Table VII results in a noncompensable (no percent) rating.

The Board notes that these test results do not require consideration of exceptional patterns of hearing impairment as the thresholds do not meet the criteria for consideration.  38 C.F.R. § 4.86 (consideration is given with thresholds of 55 or greater for all four Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency).

The Board has also considered the Veteran's lay statements and testimony from the September 2011 hearing that he has difficulty hearing others and hearing the television and that a doctor has recommended that he learn to read lips in order to help him deal with his hearing deficit.  .  

The Veteran is competent to report his observations with regard to the severity of his hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's testimony is also credible in this regard, as there is no evidence contradicting his assertions and the Board has no basis for rejecting them.  

While the Board acknowledges the Veteran's contentions, a rating for hearing impairment is derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are performed in connection with established testing standards.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013); see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, the Veteran's lay statements cannot provide a basis to warrant a higher schedular rating.  

To the extent that the Veteran testified that he did not believe that the July 2009 examination accurately captured the severity of his hearing loss, the Veteran was afforded a new VA examination in October 2013.  At that examination, the Veteran's findings were also consistent with a noncompensable rating in accordance with the established criteria for evaluating service-connected hearing loss disability.  

In regard to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The Veteran's manifestations here are reasonably addressed by the established rating criteria and do not represent an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the evidence reflects that the Veteran's bilateral hearing loss disability has not caused unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Based on the evidence, including application of the audiometry evaluation results to the tables provided in the Rating Schedule, the Board concludes that a compensable rating is not assignable for any time during the appeal period.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  



ORDER

An increased, compensable rating for the service-connected bilateral hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


